Upon the record presented, the trial court should not have fixed a yearly rental below $6,879.89, which amount is determined on the basis of equal value for all loft space instead of the weighted or adjusted basis urged by the landlord but disregarded by the court. Accordingly, the order appealed from is unanimously reversed and a new trial ordered, unless the petitioning landlord stipulates to accept the fixation of a $6,879.89 yearly rent, in which case the rental is fixed at this amount and the increase limited to 15% above the rental payable at the time of the institution of the proceedings for a period of 12 months. Settle order on notice. Concur — Peek, P. J., Breitel, Cox, Frank and Bergan, JJ.